                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

In Re Ex Parte Application of Porsche
Automobil Holding SE for an Order                     CIVIL ACTION NO. 19-mc-91129-LTS
Pursuant to 28 U.S.C. § 1782 Granting
Leave to Obtain Discovery for Use in
Foreign Proceedings




                        MEMORANDUM AND ORDER ON
 JOHN HANCOCK ADVISERS, LLC, JOHN HANCOCK INVESTMENT MANAGEMENT
SERVICES, LLC, AND JOHN HANCOCK LIFE INSURANCE CO. (U.S.A.)’S MOTION TO
 VACATE OR MODIFY EX PARTE ORDER PERMITTING DISCOVERY PURSUANT TO
      28 U.S.C. § 1782 AND TO QUASH OR MODIFY THE SUBPOENAS (#21).


KELLEY, U.S.M.J

                                         I. Introduction.

       This action involves a motion to vacate or modify an ex parte order permitting discovery

in a foreign proceeding pursuant to 28 U.S.C. § 1782 and to quash or modify the resultant

subpoenas. (#21.) Section 1782 allows litigants in foreign proceedings to obtain evidence from

persons who reside or who are found in the United States for use in the foreign tribunal. For the

reasons set out below, the court denies the motion to quash, but narrows the subpoenas, because

they are overbroad, and orders the parties to submit a protective order. The court denies the

Hancock entities’ request for reciprocal discovery.

       On April 5, 2019, Porsche Automobil Holding SE (Porsche)1 filed an application under 28

U.S.C. § 1782 to serve subpoenas on John Hancock Advisors, LLC, John Hancock Investment


1
 Porsche “is a German holding company organized under the laws of the European Union and
Germany.” (#3 at 2 ¶ 3); see also REUTERS, https://www.reuters.com/companies/PSHG_p.DE (last
                                                1
Management Services, LLC, and John Hancock Life Insurance Co. (U.S.A.) (the Hancock

entities), as well as Finepoint Capital LP, Finepoint Partners, LLC, and FPCAP LLC (the Finepoint

entities). (#1 at 1.) The subpoenas seek production of documents and deposition testimony for use

in multiple civil actions against Porsche in the German Regional and Higher Regional Courts of

Stuttgart and Braunschweig, among others, by large investors (the German actions). (#2 at 5.) The

plaintiffs in the German actions claim that Porsche had knowledge of emissions modifications in

certain vehicles that qualified as unlawful “defeat devices” under U.S. law. (#3 at 3.) The German

plaintiffs allege that Porsche’s omissions and misstatements impacted the price of Porsche’s

“preferred shares, which are publicly traded on German stock exchanges,” and that they “suffered

losses for which they now seek recovery.” (#2 at 3.)

       The German actions involve approximately 200 separate legal proceedings, including a

“Model Case” in Braunschweig, which is somewhat similar to class action litigation in the United

States, and an individual action filed by Craig Broomley “exclusively acting as Trustee of John

Hancock Variable Insurance Trust, John Hancock Funds II[,] and John Hancock Funds III” (the

Hancock plaintiffs) in Stuttgart. Id. at 5, 9–10; #2-1 at 3–4. The Hancock plaintiffs have claimed

damages of approximately 5.75 million euros in their individual action. (#3 at 3 ¶ 6.)2



visited Sept. 25, 2019). Although Porsche “currently holds more than 50% of the voting rights in
[Volkswagen AG], a German car manufacturer selling under the brands Volkswagen, Porsche,
Audi, and others ([‘VW Group’]),” it “is legally and operationally independent of” Volkswagen
AG. (#3 at 2 ¶ 3.)
2
  Finepoint Capital LP is the only party to any of the German actions subject to Porsche’s
application. (#2-1 at 2.) The Hancock entities and the remaining Finepoint entities maintain records
of the securities transactions conducted by the German plaintiffs and are general partners or
investment managers of the German plaintiffs, including the Hancock plaintiffs. Id. at 2–4. In its
application for an ex parte order, Porsche contends that, because they make management decisions
on behalf of the Hancock plaintiffs, the Hancock entities likely possess information relevant to
Porsche’s defenses in the German actions. (#2 at 8.)


                                                 2
         On April 9, 2019, District Court Judge Leo Sorokin entered an order granting Porsche’s

application. (#11 at 1–2.) The subpoenas were served on April 16 and 17, 2019. (#13 at 1.) On

June 18, 2019, the Hancock entities filed the present motion. (#21.) Porsche opposed. (#29.) Judge

Sorokin referred the Hancock entities’ motion to this court. (#31.) On September 17, 2019, after

the parties filed responsive briefs, oral argument was held. (#54.) The court took the matter under

advisement and ordered the parties to file a joint memorandum setting out the discovery that had

already been provided by the Hancock entities, which they did. (#55 at 58, ll. 14–16; 59, ll. 7–8;

#57 (joint memorandum).)

                                             II. Facts.

         Beginning in April 2016, various investors in Porsche securities (the German plaintiffs)

began to file suit against Porsche in Germany, alleging securities fraud arising from Porsche’s

“purported failure to disclose or the inaccurate disclosure of emissions modifications in certain

diesel vehicles manufactured by Volkswagen AG . . . .” (#2 at 5.) According to Porsche, the

German plaintiffs contend that Porsche “failed to issue a purportedly required ad hoc notification

disclosing the diesel issue” and as a result, is subject to liability under section 37b of the German

Security Trading Act. Id. at 8–9 (citing #3 at 5 ¶ 11). “Plaintiffs also assert tort claims under

sections 823 and 826 of the German Civil Code based on [Porsche’s] alleged failure to issue an ad

hoc notification and based on alleged misrepresentations in financial reports regarding the diesel

issue. . . .” Id. at 9.




Porsche’s counsel indicated that the Finepoint entities have also objected to the subpoena Porsche
submitted, but asked that Porsche “await to see what happens with respect to the John Hancock
respondents.” (#55 at 4, ll. 14–20.)


                                                 3
         Porsche now seeks discovery from the Hancock entities for use in both the Model Case in

Braunschweig and the individual Hancock action in Stuttgart. (#55 at 43, ll. 11–13.) Porsche

requests production of documents and Rule 30(b)(6) deposition testimony regarding “(1)

accounting information concerning the sale and purchase of [Porsche and Volkswagen AG stock]

shares and related securities with a value tied to [Porsche and Volkswagen AG shares], as well as

relevant lending transactions in such shares and other securities; and (2) trading or investment

strategies that involved [Porsche or Volkswagen] shares or related financial instruments.” (#2 at

14–15.)3




3
    The subpoenas seek the following:

      1. Documents sufficient to show each transaction (including, but not limited to, short
         sales, closing of short periods, and lending transactions) in Relevant Securities
         made between January 1, 2012 and December 31, 2015, including, with respect to
         each transaction;

             i.      the date and time of the transaction;

             ii.     the price of the Relevant Security or Relevant Securities;

             iii.    the book value, if any, of the Relevant Security or Relevant Securities
                     on the date of the transaction;

             iv.     the contractual conditions underlying the transaction;

             v.      any recorded profit or loss (regardless of whether the profit or loss
                     accrued during the specified time period);

             vi.     the associated fund or beneficial owner and account number;

             vii.    the Relevant Security or Relevant Securities’ depositary and sub-
                     account registration numbers;

             viii.   in the case of a stock lending transaction, the lending fees paid or
                     received;


                                                   4
       ix.     in the case of an options or derivatives transaction, the premiums paid
               or received, the strike price, the maturity date, and the underlying
               Security or Securities;

       x.      in the case of a single investment or divestment decision executed
               through several transactions, the date and size of the initial investment
               or divestment decision and which execution transactions were related to
               the decision;

       xi.     whether a certificate or share in a certificate was associated with the
               Relevant Security or Securities;

       xii.    the registration number, if any, for each and every certificate or share in
               a certificate associated with the Relevant Security or Securities; and

       xiii.   any other specifications that permit the matching of Your individual sale
               and purchase transactions of Relevant Securities.

2. Documents sufficient to show the amount and type of Relevant Securities held on
   January 1, 2012 and on September 21, 2015, by or in each fund, account, or sub-
   account identified in response to Request No. 1(vi)–(vii), as well as the book values
   of such Relevant Securities as of January 1, 2012 and September 21, 2015, and the
   specific contractual conditions, in particular prices, underlying the transactions by
   which the Relevant Securities were acquired.

3. Documents sufficient to show the process by which each and every Relevant
   Security identified in response to Request No. 1 was transferred between the parties
   to the transaction, including, but not limited to, the process by which each and every
   certificate or share in a certificate identified in response to Request No. 1(xi) or
   (xii) was transferred between the parties to the transaction.

4. Documents sufficient to show how sales and purchase transactions identified in
   response to Request No. 1 were matched or allocated for internal accounting, tax
   accounting, or any other purposes, including Documents sufficient to show Your
   applicable rules, polices, procedures or practices if no actual match or allocation of
   sales and purchase transactions were made.

5. All fund account statements and depository account statements referencing the
   transactions identified in response to Request No. 1.

6. All Documents and Communications concerning any actual, intended,
   contemplated, or possible transactions in or holding of any Relevant Securities,
   including, but not limited to, all Documents and Communications concerning the
   decision or strategy to enter into, terminate, or hedge any investment or transaction
   in Relevant Securities, as well as the specific contractual conditions underlying the
                                             5
        Porsche asserts that the information sought is relevant to three of its defenses in the Model

Case and in the individual Hancock action. (#2 at 10 (citing #3 at ¶ 16).) First, “at least some of

the transactions on which the German [p]laintiffs have based their claims are not legally

cognizable,” because “[a]s a matter of German law, a plaintiff may only claim damages with

respect to transactions carried out after the time when [Porsche] should have released the allegedly

required ad hoc notification.” Id. (citing #3 at 6 ¶ 13.) A further prerequisite to claiming damages

with respect to these transactions under German law “is that the plaintiff must have continued to

hold these shares at the time the relevant inside information was disclosed, which in the German

[a]ctions was September 18, 2015, when the U.S. Environmental Protection Agency published its



        respective transaction, in particular the price of any sale or purchase of Relevant
        Securities and the book value, if any, of the respective Relevant Securities on the
        day of the respective transaction.

    7. All Documents and Communications made between January 1, 2012 and
       September 18, 2015 concerning emissions from or the environmental impact of
       Volkswagen, Audi, or Porsche diesel vehicles, including, but not limited to, all
       Documents and Communications concerning the use of clean diesel technology,
       turbocharged direct injection or TDI engines, or defeat devices in Volkswagen,
       Audi, or Porsche diesel vehicles.

(#2-2 at 9–12.) The subpoenas define a “relevant security” in broad terms:

            (i) any Security or Securities issued by Volkswagen AG or Porsche . . . ,

        (ii) any Security or Securities issued by an entity (or entities) other than
        Volkswagen AG or Porsche Automobil Holding SE and referring to, relating to, or
        connected with Volkswagen AG ordinary or preference shares or Porsche
        Automobil . . . preference shares, whether in whole or in part, or

        (iii) any Securities that are part of, reference, or correspond with any of
        Respondent’s trading strategies relating to securities issued by Volkswagen AG or
        Porsche . . . , including but not limited to hedging.

Id. at 6.


                                                    6
notice of violation” to Volkswagen AG regarding the diesel issue. (#3 at 6 ¶ 13.) The period

between the “allegedly required ad hoc disclosure and September 18, 2015, is referred to as the

‘disinformation period.’” (#2 at 11 (citing #3 at 6 ¶ 13).) Porsche asserts that the plaintiffs “sold

certain shares on which their claims are predicated during the disinformation period, and therefore

did not hold those shares at the time the relevant inside information was released, as required to

claim damages.” Id.

          Porsche has also asserted as a defense “that the German [p]laintiffs have overstated their

alleged damages by accounting only for certain transactions in [Porsche] shares, even though those

transactions . . . were likely part and parcel of broader trading strategies, including hedging, that

(in whole or in part) offset the purported losses associated with the transactions in [Porsche]

shares.” Id. (citing #3 at 6 ¶ 14). Therefore, the benefits the German plaintiffs received from related

transactions, such as hedging, “must be deducted from the amount of damages claimed.” Id.4

          Finally, Porsche maintains that the German plaintiffs have not met the reliance element

required to sustain their tort claims, because their Porsche “share transactions were part of broader

trading strategies that . . . would have incentivized the German [p]laintiffs to conduct transactions

regardless of any diesel issue by” Porsche. Id. at 12 (citing #3 at 7 ¶ 15). Put differently, Porsche


4
    In its declaration in support of its § 1782 application, Porsche explained:

          [R]elated transactions are particularly likely to have involved [Volkswagen AG]
          ordinary and preference shares. Since [Volkswagen AG] ordinary shares are the
          largest asset of [Porsche], movements in the share price of [Volkswagen] shares are
          usually mirrored by the stock price of the [Porsche] share. This link is often used
          by investors in various investment strategies. [Porsche] argues that the benefits the
          German [p]laintiffs received from related transactions (e.g., hedging transactions
          or other transactions in [Porsche] or [Volkswagen] shares or options during the
          disinformation period that generated profits for the respective plaintiff) have to be
          deducted from alleged damage amounts.

(#3 at 6–7 ¶ 14.)

                                                    7
seeks to establish that the Hancock plaintiffs did not rely on any alleged statements from Porsche

required to establish securities fraud, but rather, purchased or sold the Porsche or Volkswagen AG

shares as part of a “unified hedging strategy[,]” and “were going to hedge and sell no matter what,

regardless of what information should have been disclosed.” (#55 at 42, ll. 4–7; 43, ll. 2–4.)

       Porsche’s requests are based in part on certain comments made by the Higher Regional

Court of Braunschweig5 at a hearing on November 26, 2018, where the court requested that the

parties provide “further input” on damages issues Porsche raised, “including providing practical

examples” of how to calculate the damages. (#2 at 12 (citing #3 at 8 ¶ 17).) With regard to the

issue regarding the timing of the purchase of the shares, which may also relate to liability (#55 at

42, ll. 8–14), the German court made a preliminary determination that the plaintiffs “bear the

burden of pleading and proving that they did not resell the particular shares that form the basis of

their claim during the disinformation period.” (#2 at 12–13 (citing #3 at 8 ¶ 18).) Conversely, with

regard to tort claims, the court indicated that plaintiffs could claim losses for “any share purchased

during the ‘disinformation period’ without needing to affirmatively demonstrate that the share was




5
 The case before the Higher Regional Court of Braunschweig is the “Model Case” in the German
actions pursuant to the German Act on Model Case Proceedings in Disputes Regarding Capital
Market Information (the Model Case Act). (#2 at 9 (citing #3 at 4 ¶ 8).)

According to Porsche,

       the Model Case Act establishes a procedure in a [German] Higher Regional Court
       for adjudication of legal and factual questions common to at least ten securities
       actions. Similar in certain ways to U.S. class-action and multidistrict litigation, the
       model case stays related actions where a Higher Regional Court decides common
       questions in [the] one model case. The outcome of the model case proceeding has
       a binding effect on all related cases involving similar claims . . . .

Id. at 9 (citing #3 at 4 ¶ 8). Though it has yet to be stayed, both Porsche and the Hancock entities
believe that the individual Hancock action against Porsche in Stuttgart will be stayed pending the
resolution of the Model Case. (#3 at 4 ¶ 9; #23 at 7 ¶ 20.)
                                                  8
held until at least September 18, 2015.” Id. (citing #3 at 8–9 ¶ 19).) However, it invited Porsche

“to establish . . . a more suitable way to allocate purchase and sale transactions within the

‘disinformation period’” by presenting “examples based on actual data[.]” Id.

       As to Porsche’s second claim, the court stated its preliminary view “that only closely

related transactions should be considered for a deduction[,]” and “in the absence of a specific link

between different share transactions, only the sale and purchase of the same share would be

sufficiently related.” Id. at 13 (citing #3 at 9 ¶ 20). However, as it did with Porsche’s first claim,

the court “requested practical examples that demonstrate the effect of accounting for transactions

other than the purchase and sale of the [Porsche] shares on which the plaintiffs based their claims.”

Id. (citing #3 at 9 ¶ 20). Porsche contends that, based on the examples it provides, “the court may

decide that certain types of related transactions should be deducted from the claimed damages.”

Id.

       Regarding Porsche’s third claim, concerning reliance, the court determined that, while “the

German [p]laintiffs would not be obligated to account for all possible related transactions included

in their investment strategy in order to meet their burden,” Porsche “would be able to offer related

transactions to disprove the existence of reliance.” Id. at 14 (citing #3 at 9–10 ¶ 21).) Porsche

maintains that, like “the practical examples that the [German court] requested to inform its

consideration of the appropriate burdens with respect to the sale and purchase allocation and

deduction of related transactions, information about the German [p]laintiffs’ investment strategies

will be relevant to the court’s continuing evaluation of the appropriate burden with respect to

reliance.” (#3 at 10 ¶ 21.)

       In response to this court’s order for the parties to set out what discovery the Hancock

plaintiffs already had produced in the German actions, Porsche indicated that the Hancock



                                                  9
plaintiffs had produced transactional data, comprised of the date, quantity, and price for

transactions in Porsche shares, “as well as the name of the supervising trust, fund name and

number, transaction type (buy or sell), currency, and security ([Porsche] preferred shares, in all

cases).” (#57 at 3.) Porsche contends that, although the Hancock entities have since offered to

produce corresponding Volkswagen AG transactional data, they have still “not agreed to produce

information describing their investment strategies with respect to [Porsche or Volkswagen AG]

shares, or data concerning other related transactions needed by [Porsche] to support [this] defense.”

Id. at 6.

                                           III. Analysis.
    A. The law pertaining to 28 U.S.C. § 1782.
        Section 1782(a) provides that a federal district court may order a person residing or found

in the district to give testimony or produce documents for use in a proceeding in a foreign or

international tribunal, upon the application of any interested person. 28 U.S.C. § 1782(a); Intel

Corp. v. Advanced Micro Device, Inc., 542 U.S. 241, 246 (2004). Thus, to obtain discovery under

§ 1782, as a preliminary matter, a petitioner must meet three statutory requirements: (1) the order

must be issued by the district court of the district in which the respondent resides or is found; (2)

the discovery must be for use in a proceeding in a foreign or international tribunal; and (3) the

application must be made by an interested person. Chevron Corp. v. Shefftz, 754 F. Supp.2d 254,

260 (D. Mass. 2010). The material sought cannot be protected by “any legally applicable

privilege.” 28 U.S.C. § 1782(a); In re Schlich, 893 F.3d 40, 46 (1st Cir. 2018). The party seeking

discovery bears the burden of establishing that § 1782’s statutory requirements are met. In re

Schlich, 893 F.3d at 49.

        “Even if a court is authorized to grant discovery under § 1782, it is not required to do so.”

Chevron, 754 F. Supp.2d at 260. Rather, “courts must exercise their discretion under § 1782 in

                                                 10
light of the twin aims of the statute: ‘providing efficient assistance to participants in international

litigation and encouraging foreign countries by example to provide similar assistance to our

courts.’” In re Schlich, 893 F.3d at 46–47 (quoting Intel, 542 U.S. at 252). After a court determines

that the statutory requirements of § 1782 are met, it evaluates the following discretionary factors:

(1) “whether the person from whom discovery is sought is a party to the foreign proceeding, in

which case ‘the need for § 1782(a) generally is not as apparent’”; (2) “the nature of the foreign

tribunal, the character of the proceedings underway abroad, and the receptivity of the foreign

government or the court or agency abroad to U.S. federal-court judicial assistance”; (3) “whether

the request ‘conceals an attempt to circumvent foreign proof-gathering restrictions or other policies

of a foreign country or the United States’”; and (4) “whether the request is ‘unduly intrusive or

burdensome’ to the extent that it should either be ‘trimmed’ or rejected outright.” Id. at 47 (quoting

Intel, 542 U.S. at 264–65). The First Circuit has noted that it does “not see the factors as creating

a ‘burden’ for either party to meet, but rather as considerations to guide the . . . court’s decision”

about whether to allow discovery. Id. at 50.

       In addition to the discretion afforded by §1782 to limit the scope of discovery, Rule 26 of

the Federal Rules of Civil Procedure allows the court to narrow discovery requests. In re Apotex.

Inc., No. M12-160, 2009 WL 618243, at *3 (S.D.N.Y. Mar. 9, 2009). Rule 26(b) states that

“[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). “Information

within the scope of discovery need not be admissible in evidence to be discoverable.” Id. Because

“discovery itself is designed to help define and clarify the issues[,]” Rule 26 must be “construed

broadly to encompass any matter that bears on, or that reasonably could lead to other matters that




                                                  11
could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437

U.S. 340, 351 (1978) (citation omitted).

    B. The statutory requirements are met.

        It is not disputed that the Hancock entities are “found” in the District of Massachusetts and

that Porsche is an “interested person” pursuant to § 1782. Thus, the only question concerning the

statutory requirements is whether the discovery Porsche seeks is “for use” in the German actions.

        The Hancock entities argue that the discovery requests fail to meet § 1782’s “for use”

requirement because the documents sought are irrelevant to the German actions. (#22 at 8–9.) See

In re Schlich, 893 F.3d at 52 (“a request for discovery under § 1782 that is plainly irrelevant to the

foreign proceeding will fail to meet the statutory ‘for use’ requirement, and must be denied before

the court reaches the discretionary Intel factors”). First, the Hancock entities argue that Porsche’s

proposed definition of a “relevant security” is too broad, because it would include “any derivatives

or options trading, or any hedging contract, with some remote connection to any type of

Volkswagen or Porsche securities . . . .” (#22 at 9.) According to the Hancock entities, because

many of the securities they “purchased or sold are part of some comprehensive strategy to have a

balanced and diversified portfolio,” the information Porsche seeks “could potentially involve

nearly every security traded during a four-year period anywhere in the world.” Id. at 12. Second,

Porsche’s requests are irrelevant because German courts have held that “gains from transactions

in other securities do not offset recoverable damages under . . . Germany’s Securities Trading

Act[.]” Id. (citations omitted).

        These arguments are flawed in several respects. Although the Hancock entities make

compelling arguments as to why Porsche’s subpoenas are overbroad and unduly burdensome under

Intel’s fourth factor, Porsche’s requests are clearly relevant to the issue of damages and,



                                                 12
potentially, liability, for the reasons Porsche detailed in its memorandum in support of its

application. Id. at 10–15. The Higher Regional Court in Braunschweig specifically requested that

the parties provide “further input” on the damages issues Porsche raised, “including practical

examples” of how to calculate the damages. Id. at 12. While the German court may ultimately

reject Porsche’s proposed damages calculations in the Model Case, it is well-settled that

“[p]etitioners are not required to show that the information they seek would be discoverable or

admissible in [foreign] litigation] in order to satisfy” the “for use” requirement. Minis v. Thomson,

No. 14-91050-DJC, 2014 U.S. Dist. LEXIS 54220, at *6 (D. Mass. Apr. 18, 2014) (citing Intel,

542 U.S. at 260–62, and Chevron, 762 F. Supp.2d at 251) (discovery petitioners sought was “for

use” in the foreign proceedings when they made a claim for adverse possession and sought

information regarding ownership of the land at issue); see also Sandra Holding Ltd. v. Fawzi

Musaed Al Saleh, No. 18-mc-91406-PBS, 2019 U.S. Dist. LEXIS 116920, at *7 (D. Mass. Jul. 15,

2019) (discovery “for use” pursuant to § 1782 when petitioner had “stated [an] intent to pursue a

legal action and articulated a facially legitimate reason for pursuing . . . discovery”).

       Relatedly, the Supreme Court made clear in Intel that the foreign proceeding only needs to

be within “reasonable contemplation[,]” rather than “pending” or “imminent.” Intel, 542 U.S. at

247. Thus, the discovery Porsche seeks may also be relevant in determining damages in the

Hancock plaintiffs’ individual action in Stuttgart. Porsche’s counsel correctly pointed out at the

September 17th hearing that, even if the Hancock plaintiffs’ individual action in Stuttgart is stayed

pending the resolution of the Model Case, “that does not preclude Porsche from submitting

evidence to that court.” (#55 at 43, ll. 20–23.) See Chevron, 754 F. Supp.2d at 260 (evidence was

for use in foreign proceeding when the foreign court had “yet to issue an order closing the case to

the submission of new evidence”); Mees v. Buiter, 793 F.3d 291, 301 (2d Cir. 2015) (petitioner



                                                  13
had satisfied § 1782’s “for use” requirement by showing that the materials she sought were “to be

used at some stage of a foreign proceeding that was within reasonable contemplation at the time

of the proceedings below”).

       For the above reasons, the court finds that the discovery Porsche seeks is “for use” in the

German actions, and the statutory requirements are met.

   C. The Intel discretionary factors weigh in favor of allowing discovery.

       1. The information sought is not within the German court’s jurisdictional reach.

       When the person from whom discovery is sought is a participant in the foreign proceeding,

“the need for § 1782(a) aid is not as apparent as it ordinarily is when [the] evidence is sought from

a nonparticipant in the matter arising abroad.” Intel, 542 U.S. at 264. Because the foreign tribunal

has jurisdiction over those appearing before it, it can order them to produce evidence. Id. “In

contrast, nonparticipants in the foreign proceeding may be outside the foreign tribunal’s

jurisdictional reach; hence, their evidence, available in the United States, may be unobtainable

absent § 1782(a) aid.” Id.

       Whether the target of the subpoena is a participant in the foreign action, however, is only

one part of the inquiry, because the critical question is whether the information targeted is within

the foreign tribunal’s jurisdictional reach. See Chevron, 754 F. Supp.2d at 261 (first Intel factor

weighed “heavily” in favor of granting discovery where the respondent resided outside foreign

courts’ jurisdiction and foreign courts therefore could not order the discovery petitioner sought in

his § 1782 action); In re Penner, No. 17-CV-12136-IT, 2017 U.S. Dist. LEXIS 193457, at *7 (D.

Mass. Nov. 22, 2017) (first Intel factor weighed in favor of petitioners when respondents appeared

to be outside foreign court’s jurisdiction); In re Application of OOO Promnesfstroy, Misc. No. M

19-99 (RJS), 2009 U.S. Dist. LEXIS 98610, at **14–15 (S.D.N.Y. Oct. 15, 2009) (first Intel factor


                                                 14
weighed in favor of the respondent, although he himself was not a party to the foreign proceeding,

because the “vast majority” of the petitioner’s § 1782 application covered documents that were

within the possession of the parties to the foreign proceeding).

       The Hancock entities concede that they are not parties to the German actions, but they

argue that they are “considered participants” in the German actions because they are corporate

affiliates of the Hancock plaintiffs (#36 at 5 n.1), and, in fact, they refer to themselves as the

“Hancock Class Members” throughout their pleadings. See, e.g., id.; #22 at 17 n.6. They assert

that the information Porsche seeks is available to the German court because if the Hancock entities,

“as investment managers to their clients/affiliates [the Hancock plaintiffs in the foreign

proceedings], have their clients’ transactional data, investment strategies, and information

regarding their decision-making, the same information would, by definition, be in their clients’

possession, custody[,] or control, as well, because as clients they controlled their agents.”(#22 at

21.)

       The court does not accept this argument, because first, it is not clear to the court that the

Hancock entities are class members to the action in Germany or that they are essentially the same

as the Hancock plaintiffs. See In re Porsche Automobil Holding SE, 15-mc-417 (LAK), 2016 WL

702327, at **7–8 (S.D.N.Y. Feb. 18, 2016) (rejecting the argument that a party’s investment

manager and general partner constitute the same entity as the party in the context of a foreign

hearing with respect to a § 1782 application.) Second, most damaging to the Hancock entities’

argument, the plaintiffs in the Braunschweig Model Case have told the German court that they do

not possess the information Porsche seeks, (#3 at 13 ¶29), and the Hancock entities’ counsel

suggested at oral argument before this court that the Hancock plaintiffs likely do not have the

information. (#55 at 49, ll. 12–21.)



                                                15
       A recent, related case in the Southern District of New York is instructive. In In Re: Ex

Parte Application of Porsche Automobil Holding SE, No. 1:19-mc-00166-RA-SDA (S.D.N.Y.

Jun. 25, 2019) (the Elliott action), District Court Judge Ronnie Abrams considered whether

Porsche was entitled under § 1782 to the same categories of discovery Porsche requests in this

matter, from “certain investment advisers and fund managers of plaintiff funds [the Elliott

respondents] that are suing Porsche in German proceedings.” (#28-4 at 3, ll. 19–21 (transcript of

hearing).) In a ruling from the bench on June 25, 2019, the court rejected the argument of the Elliot

respondents that they were “close affiliates with parties in one of the German actions” and thus

were effectively parties in that action. Id. at 34–35, ll. 24–3. Finding that the “respondents do not

dispute that the German courts lack jurisdiction to order them to produce the information that

[Porsche] seeks[,]” id. at 35, ll. 20–22, and rejecting the argument that investment managers and

their clients are the same entities for purpose of the litigation, id. at 36, ll. 11–17, the court found

that the first discretionary factor weighed in favor of Porsche. Id. at 42, ll. 21–23. Ultimately, the

court ordered the Elliott respondents to produce discovery, although the court narrowed the

subpoena and ordered that the discovery be subject to a strict protective order. Id. at 42–43, ll. 21–

1.

       In sum, because the evidence Porsche seeks is not available absent this court’s assistance,

the first Intel factor weighs in Porsche’s favor.

       2. The German courts appear to be receptive to discovery assistance from the United
          States.
       The second Intel factor also weighs in Porsche’s favor. “[A] court presented with a §

1782(a) request may take into account the nature of the foreign tribunal, the character of the

proceedings underway abroad, and the receptivity of the foreign government or the court or agency

abroad to US federal-court judicial assistance.” Intel, 542 U.S. at 264. Courts “have been instructed


                                                    16
to tread lightly and heed only clear statements by foreign tribunals” that they would not welcome

§ 1782 assistance. In re OOO Promnesfstroy, 2009 U.S. Dist. LEXIS 98610, at *20; Euromepa SA

v. Esmerian, Inc., 51 F.3d 1095, 1099–1100 (2d Cir. 1995) (“ [W]e do not read [§ 1782] to condone

speculative forays into legal territories unfamiliar to federal judges.”).

       The fact that the Higher Regional Court in Braunschweig specifically requested “practical

examples” for calculating damages shows that the court would be receptive to the discovery

Porsche seeks. Porsche further points out that German courts are continuing to accept evidence

obtained from the other plaintiffs in the numerous other, individual German actions. (#29 at 15.)

See Chevron, 754 F. Supp.2d at 261–62 (second Intel factor weighed in favor of discovery when

foreign court “appear[ed] to still be accepting the submission of documents” from other

jurisdictions); Schmitz v. Berstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 84 (2d Cir. 2004) (district

court did not abuse its discretion in denying a § 1782 request when German government officials

specifically objected to present discovery requests).

       3. There is no evidence that Porsche’s request is made in bad faith.

       The third Intel factor weighs in Porsche’s favor. The requirement that a district court

“consider whether the § 1782(a) request conceals an attempt to circumvent foreign proof-gathering

restrictions or the policies of a foreign country or the United States[,]” Intel, 542 U.S. at 265, boils

down to whether the discovery is being sought in bad faith. Chevron, 754 F. Supp.2d at 262; see

also In re Application of Pro-Sys Consultants, No. 16-mc-91016-PBS, 2016 U.S. Dist. LEXIS

104184, at *6 (D. Mass. Aug. 5, 2016) (absent a clear statement from the court, respondent failed

to demonstrate that applicants were “engaged in an effort to thwart a prohibition on foreign

depositions” under third Intel factor).




                                                  17
       In connection with their insistence that they are class members in the German actions, the

Hancock entities vigorously argue that Porsche is seeking discovery from “individual absent class

members concerning their individual claims – which is generally impermissible and inconsistent

with the German class action system.” (#22 at 17.) They maintain that forcing individual class

members to provide discovery discourages participation in class actions. (#55 at 19, ll. 15–17.)

Porsche is acting in bad faith, the argument goes, because “the subpoenas are part of a concerted

effort to discourage individual investors from seeking redress in Germany.” (#36 at 12.) The

Hancock entities also argue that, by filing its § 1782 application, Porsche is attempting “to

aggravate an already substantial imbalance in the parties’ relative access to evidence[.]” (#22 at

23.)

       The court rejects these arguments. While the Hancock entities cite multiple United States

cases for the proposition that discovery from individual class members is generally not permitted

in class action litigation in the United States, none of the cited cases involve applications for

foreign discovery made pursuant to 28 U.S.C. § 1782. Id. at 22–23. Even if class action litigation

is substantially similar in the United States and Germany, the Supreme Court made clear in Intel

that § 1782 does not impose a foreign discoverability requirement. Intel, 542 U.S. at 253; see

Minis, 2014 U.S. Dist. LEXIS 54220, at *6 (citations omitted) (“[p]etitioners are not required to

show that the information they seek would be discoverable (or admissible) in” foreign litigation).

The Supreme Court has in addition rejected the argument that “a § 1782(a) applicant must show

that United States law would allow discovery in domestic litigation analogous to the foreign

proceeding.” Intel, 542 U.S. at 263 (“Section 1782 is a provision for assistance to tribunals abroad.

It does not direct United States courts to engage in comparative analysis to determine whether

analogous proceedings exist here.”).



                                                 18
        Although, for the reasons detailed infra, the court finds that Porsche’s discovery requests

are too broad, Porsche still is entitled to seek discovery in order to defend its case and attempt to

reduce its damages, in both the Model Case and the individual German action pending against it.

Chevron, 754 F. Supp.2d at 262 (third Intel factor met when plaintiff sought to submit report as

part of damages proceedings). At the September 17th hearing, Porsche’s counsel provided a

legitimate reason for seeking discovery from the Hancock entities, namely, that the Hancock

plaintiffs had alleged one of the “higher . . . amounts” of damages of all the plaintiffs in the German

actions. (#55 at 32, ll. 4–6.)

        4. Porsche’s subpoenas should be narrowed so that they are not unduly burdensome or
           intrusive.
        Concerning the fourth Intel factor, the Hancock entities reiterate their argument that “the

marginal relevance” of Porsche’s requested discovery “cannot outweigh the burden and intrusion

it creates for” them. (#22 at 23.) At the September 17th hearing, the Hancock entities’ counsel

stated with regard to the definition of “relevant securities” and the information Porsche seeks about

hedging strategies:

        Virtually every institutional investor [, including the Hancock entities,] has a
        diversified investment strategy because . . . the risks associated with one particular
        stock . . . you try to hedge against that . . . by a different stock. So you end up with
        a fund that has maybe hundreds of different stocks that covers different industries,
        entertainment industry, automotive industry, . . . oil industry, et cetera. That is to
        spread risks. That’s what’s called a diversified portfolio.

        ....

        [As a result, the Hancock entities] have hundreds and hundreds of other securities
        [besides Porsche and Volkswagen] that are part of that same fund [or portfolio],
        and [Porsche] would want information on that because, in [its] view, all these
        securities are related to each other because they are all part of the same hedging
        strategy because . . . diversification is, by definition, hedging against the risk of just
        going into one stock.




                                                   19
(#55 at 24–25, ll. 7–15, 22–3.) The Hancock entities further point out that information regarding

their “investments and investment strategies and decision processes are commercially sensitive

trade secrets” for which Porsche has not shown a substantial need without undue hardship under

Fed. R. Civ. P. 45(d)(3)(C)(i)–(ii). (#22 at 16.)

         Again, Judge Abrams’ holding concerning Porsche’s related § 1782 application in the

Elliott action, in which, like the present case, Porsche sought information concerning “the sale and

purchase of [Porsche] and Volkswagen [AG] shares and [the] respondents’ investment strategies

in choosing to buy or sell [the] shares,” is informative. (#28-4 at 41, ll. 6–9.) The court found that

the information Porsche sought could “be relevant to the overall losses suffered by the German

plaintiffs and therefore to [Porsche’s] damages defenses.” Id., ll. 9–11. The court concluded,

however, that Porsche’s subpoena was overbroad and unduly burdensome, because Porsche’s

proposed definition of “relevant securities,” like Porsche’s proposed definition here, “encompasses

any security or securities issued by an entity or entities other than Volkswagen AG or Porsche . . .

and referring, relating or connected with these entities’ shares could be unders[tood] to include

securities only remotely linked to respondents’ shares in Volkswagen or [Porsche] or their

investment strategies with regard to securities.” Id. at 41–42, ll. 24–8 (internal quotation marks

omitted). The court also agreed with the respondents that the respondents’ investment strategies

were clearly important to their business, and so imposed a strict confidentiality order. Id. at 42, ll.

14–19.

         This court agrees with Judge Abrams’ assessment that Porsche’s proposed definition of a

“relevant security” is too broad. (#58 at 3.) See Sandra Holdings, 2019 U.S. Dist. LEXIS 116920,

at *6 (citations omitted) (noting that “§ 1782 should not be used to enable a fishing expedition”);

Mees, 793 F.3d at 302 (quoting Euromepa, 51 F.3d at 1101) (“it is far preferable for a district court



                                                    20
to reconcile whatever misgivings it may have about the impact of . . . participation in the foreign

litigation by issuing a closely tailored discovery order rather than by simply denying relief

outright”). The court therefore orders the parties to confer concerning a narrowed definition of

“relevant securities.” This court received a letter on behalf of the Hancock entities on October 29,

2019, in which they complain that the definition of relevant securities that Judge Abrams finally

endorsed was still too broad. (#59 at 1.) Therefore, in accordance with the offer made by Porsche

in its statement dated September 20, 2019, to meet and confer in order to further narrow the

categories of relevant information Porsche seeks (#57 at 5), the court orders the parties to attempt

to agree on a more narrow definition.

        The court, however, declines to limit Porsche’s other document requests. Porsche is

seeking documents within a limited three-year period, from 2012 until the end of 2015, the year

the EPA published its notice of violation to Volkswagen AG regarding the diesel issue. See Sandra

Holdings, 2019 U.S. Dist. LEXIS 116920, at **14–16 (discovery covering thirty years of business

transactions would be unduly intrusive or burdensome, but discovery “limited in scope to

information regarding the alleged related-party transaction” was permissible). However, like the

court in the Elliott action, given the importance of its investment strategies to the Hancock

respondents’ business, the court will not approve a final discovery order until the parties provide

a strict confidentiality order.

    D. Porsche is permitted to take oral deposition testimony pursuant to Rule 30(b)(6), but the
       scope of the depositions should be narrowed according to the modified definition of a
       “relevant security.”

        The Hancock entities further argue that, “[e]ven if Porsche is permitted to seek document

discovery, Porsche’s deposition subpoenas should be quashed because they are duplicative and

cumulative of the information sought in Porsche’s document requests and not the least intrusive



                                                21
means.” (#22 at 19.)6 According to the Hancock entities, “[a]ny topics not covered by document

requests [such as corporate structure], or any cumulative information (such as follow-up questions,



6
    Porsche’s proposed subjects of examination included the following:

      1. Your corporate structure, including, but not limited to, the identity and responsibilities of
         any Person that manages, is managed by, or is affiliated with You, and the relationships
         between and among You and any such Persons.

      2. Your knowledge of, or communications about, any actual, intended, contemplated, or
         possible transaction in, or holding of, any Relevant Securities between January 1, 2012 and
         December 31, 2015, including, but not limited to, the decision or strategy to enter into,
         terminate, or hedge any investment or transaction in Relevant Securities, as well as the
         specific contractual conditions underlying the respective transaction, in particular the price
         of any sale or purchase of Relevant Securities and the book value, if any, of the Relevant
         Securities on the day of the respective transaction.

      3. Your knowledge of, or communication above, the amount and type of Relevant Securities
         held by You or any fund, account, or sub-account owned, managed, or controlled by You
         on January 1, 2012 and on September 21, 2015, as well as the book values of such Relevant
         Securities as of January 1, 2012 and September 21, 2015, and the specific contractual
         conditions, in particular prices, underlying the transactions by which the Relevant
         Securities were acquired.

      4. Your knowledge of, or communications about, the process by which Relevant Securities
         were transferred between the parties to each and every transaction identified in response to
         Subject to Examination No. 2, including, but not limited to, whether a certificate or share
         in a certificate was associated with the Relevant Security or Securities and the process by
         which any such certificate or share in a certificate was transferred between the parties to
         the transaction.

      5. Your knowledge of, communications about, or role in matching or allocating sales and
         purchase transactions of Relevant Securities identified in response to Subject of
         Examination No. 2 for internal accounting, tax accounting, or any other purposes.

      6. Your knowledge of, or communications about, Your rules, policies, procedures, or
         practices applicable to matching or allocating sale and purchase transactions in Relevant
         Securities.

      7. Your knowledge of, or communications about, fund account statements and depositary
         account statements referencing transactions in Relevant Securities.

      8. Your knowledge between January 1, 2012 and September 18, 2015 of, or communications
         made during the same time period about, emissions from or the environmental impact of
                                                   22
clarifications, or authentication) can be effectively addressed by way of interrogatories or

depositions upon written questions.” Id. at 20 (citations omitted).

        “Once discovery is authorized under § 1782, the federal discovery rules . . . contain the

relevant practices and procedures for the taking of testimony and the production of documents.”

In re Clerici, 481 F.3d 1324, 1336 (11th Cir. 2007). Rule 45 provides that a party issuing a

subpoena to non-parties, like the Hancock entities, is “to avoid imposing undue burden or expense”

on them. Fed. R. Civ. P. 45(d)(1). While “[c]oncern for the unwanted burden thrust upon non-

parties is a factor entitled to special weight in evaluating the balance of competing needs” for

discovery, Cascade Yarns, Inc. v. Knitting Fever, Inc., 755 F.3d 55, 59 (1st Cir. 2014) (quoting

Cusumano v. Microsoft Corp., 162 F.3d 708, 713 (1st Cir. 1998) (internal quotations marks

omitted)), a party is ordinarily “free to choose its method of discovery[.]” In re Enron Creditors’

Recovery, No. 01-16034 (AJG), 2007 WL 2680427, at *3 (S.D.N.Y. Sept. 6, 2007).

        Depositions on written questions are generally disfavored. Porsche notes, “[a] party should

not be prevented from questioning a live corporate witness in a deposition setting just because the

topics proposed are similar to those contained in documents provided or in interrogatory questions

answered.” (#29 at 22 (quoting Dongguk Univ. v. Yale Univ., 270 F.R.D. 70, 74 (D. Conn. 2010)).)

While information may have already been provided by other methods, such as document

production, a live “witness may still be useful to testify as to the interpretation of the papers[.]” Id.




        Volkswagen, Audi, or Porsche diesel vehicles, including, but not limited to, Your
        knowledge of, or communications about, the use of clean diesel technology, turbocharged
        direct injection or TDI engines, or defeat devices in Volkswagen, Audi, or Porsche diesel
        vehicles.

(#2-3 at 7–9.) Porsche’s proposed definition of a “relevant security” remains the same as its
proposed definition within its document requests. Id. at 6–7.
                                                   23
       Although depositions on written questions can be appropriate in “limited circumstances . .

. where the issues to be addressed by the witness are narrow and straightforward[,] and the

hardships of taking an oral deposition would be substantial,” Mill-Run Tours, Inc. v. Khashoggi,

124 F.R.D. 547, 549 (S.D.N.Y. 1989), this is not the case here. Porsche’s proposed deposition

topics include multiple, complex matters regarding the Hancock entities’ investment strategies

with respect to Porsche and Volkswagen AG securities.

       The Hancock entities’ motion to quash Porsche’s § 1782 application is therefore denied

with respect to Porsche’s subpoenas for 30(b)(6) depositions. However, Porsche’s proposed

definition of a “relevant security” will be modified in the same way as its definition of a “relevant

security” is modified under its document requests. The term “including, but not limited to,” from

Porsche’s proposed subjects of examination is also changed to simply read as “including”

Porsche’s proposed topics. See Dongguk Univ., 270 F.R.D. at 74 (quoting Tri-State Hosp. Supply

Corp. v. U.S., 226 F.R.D. 118, 125 (D.D.C. 2005) (“the language ‘including but not limited to’ is

overbroad when identifying a 30(b)(6) topic and defeats the purpose of giving notice of the topics

to be discussed in the deposition”)).

       Although Porsche is correct that live oral testimony often helps parties interpret documents

already produced, the court cautions Porsche and the Hancock entities “that 30(b)(6) depositions

can be used to test theories, challenge facts[,] and fill in information gaps, but they cannot be used

to reinvent the wheel by asking questions that have already been completely answered” by the

Hancock entities’ document production. Dongguk Univ., 270 F.R.D at 80; see also Tri-State Hosp.

Supply Corp., 226 F.R.D. at 126 (refusing to preclude plaintiff from asking 30(b)(6) witnesses

about certain topics because they were already the subject of previous requests, but cautioning




                                                 24
plaintiff against abusing that power by asking questions that were “nothing more than duplicative

of the discovery already produced”).

          Finally, the court strongly “encourages the parties to meet and confer in an effort to trim

any remaining fat” off the subpoena requests for both document production and 30(b)(6)

depositions, and “narrow[] custodians and search terms for retrieval of electronically stored

information where possible.” See In re Porsche, 2016 WL 702327, at *10.

      E. The Hancock entities are not entitled to reciprocal discovery.

          The Hancock entities argue that “[i]f Porsche’s requests are permitted, the court should

allow for reciprocal discovery.” (#22 at 24.)7 They maintain that “[o]therwise, granting broad



7
    Specifically, the Hancock entities seek the following, extensive list of discovery:

      (a) All minutes of Porsche’s supervisory and management board meetings from
          January 1, 2005 through December 31, 2015;

      (b) All minutes of Porsche’s shareholder committee meetings from January 1, 2005
          through December 31, 2015, including, but not limited to, any shareholder
          committee meetings attending by Prof. Ferdinand Piech, Dr. Wolfgang Porsche,
          Dr. Hans Michael Piech, Dr. Ferdinand Oliver Porsche, Prof. Ultich Lehner, Prof.
          Helmut Sihler, and/or Dr. W. Zugel;

      (c) All documents and communications exchanged by and between Porsche and
          Volkswagen concerning, (i) the development and/or use of any defeat device or
          defeat device software, or (ii) EPA regulations concerning NOx emissions;

      (d) All draft communications to Porsche’s or Volkswagen’s shareholders, whether
          generated or exchanged by and among Porsche and/or Volkswagen, concerning (i)
          the U.S. market for diesel vehicles, (ii) Porsche’s and/or Volkswagen’s strategy for
          marketing diesel vehicles in the United States, and/or (iii) the relative importance
          of the U.S. diesel vehicle market for Porsche or Volkswagen;

      (e) All documents and communications concerning Jones Day’s external investigations
          of Volkswagen;

      (f) All documents Porsche and/or Volkswagen provided to Jones Day in connection
          with its external investigations of Volkswagen;


                                                   25
discovery to Porsche would exacerbate the already substantial informational asymmetry in the

German [a]ctions, and turn [§] 1782 into an instrument of abuse, incompatible with the equality-

of-arms foundations of discovery.” Id. The Hancock entities maintain that Porsche “has steadfastly

avoided discovery in the German [a]ctions.” (#23 at 9 ¶ 27.) The Hancock entities also argue that

reciprocal discovery is appropriate because “Porsche is not present in the United States, and thus

cannot be subject to a separate [§] 1782 application.” (#22 at 24.)

       Reciprocal discovery is unwarranted. The Hancock entities correctly point out that courts

have discretion to condition § 1782 relief upon the “reciprocal exchange of information[,]” Intel,

542 U.S. at 262 (citing Euromepa, 51 F.3d at 1102), and that reciprocal discovery can be

appropriate when an entity like Porsche is not present within the United States. See Consorcio

Minero, SA v. Renco Grp., Inc., No. 11 MC 354, 2012 U.S. Dist. LEXIS 44317, at *9 (S.D.N.Y.

Mar. 29, 2012). However, “[g]rants of discovery under § 1782 are not contingent on the requisite

party’s acquiescence to reciprocal discovery.” In re Imanagement Servs., No. Misc. 05-89 (FB),

2005 U.S. Dist. LEXIS 17025, at **21–22 (E.D.N.Y. Aug. 16, 2005). The Second Circuit

explained: “Congress intended . . . that 28 U.S.C. § 1782 would provide an avenue for judicial

assistance to foreign or international tribunals whether or not reciprocal arrangements existed. . . .

28 U.S.C. § 1782 is a one-way street. It grants wide assistance to [some] but demands nothing in




   (g) All documents that Jones Day provided to Porsche (including the final report, drafts
       of the report, video tapes it created, memoranda/analyses, etc.) in connection with
       its external investigations of Volkswagen.

(#22-1 at 2–3 ¶ 4.) The Hancock entities “further seek deposition testimony of Porsche pursuant
to Rule 30(b)(6) concerning Porsche’s knowledge and suspicions (including the knowledge and
suspicions of supervisory or management board members or high-level executives) of the use of
any defeat device or defeat device software by either Porsche, Volkswagen[,] or any of their
affiliates.” Id. at 3 ¶ 5.
                                                 26
return.” In re Application of Malev Hungarian Airlines, 964 F.2d 97, 101–02 (2d Cir. 1992)

(internal citations and quotation marks omitted); Euromepa, 51 F.3d at 1097.

          Various factors weigh against allowing the Hancock entities to obtain reciprocal discovery.

First, the Hancock entities fail to indicate whether any of the evidence they seek is within the

district. See In re Imanagement Servs., 2005 U.S. Dist. LEXIS 17025, at *22 (denying respondent’s

request for reciprocal discovery when respondent failed to identify any documents or witnesses

within the district). None of the Hancock entities are parties to any of the German proceedings.

See In re Sampedro, Civil No. 3:18mc47(JBA), 2019 U.S. Dist. LEXIS 1467, at *8 (D. Conn. Jan.

3, 2019) (noting that multiple courts have held that non-parties to the foreign proceedings are

“often not entitled to reciprocal discovery”); see also Deposit Ins. Agency v. Leontiev, 17-MC-

00414(GDB)(SN), 2018 U.S. Dist. LEXIS 122705, at *34 (S.D.N.Y. Jul. 23, 2018) (“unclear what

purpose reciprocal discovery would serve” when person was not a party to the foreign proceeding);

Consorcio Minero, 2012 U.S. Dist. LEXIS 44317, at **1–2, *9 (allowing reciprocal discovery

when the respondent to § 1782 application was a party to the foreign proceeding). Further, the

Hancock entities seek a myriad of documents and deposition testimony, without specifying the

purpose this discovery serves. See In re Republic of Ecuador, Nos. C-10-80225 MISC CRB

(EMC), C-10-80324 MISC CRB (EMC), 2011 WL 736868, at *10 (N.D. Ca. Feb. 22, 2011)

(denying request for reciprocal discovery when respondents requested a “wide range of reciprocal

discovery . . . far afield” from the materials the petitioners sought); see also In re Furstenberg Fin.

SAS, No. 16-cv-60266-BLOOM, 2018 U.S. Dist. LEXIS 22666, at *8 (S.D. Fla. Jan. 10, 2018)

(same).




                                                  27
                                          IV. Conclusion.

       For the above reasons, John Hancock Advisers, LLC, John Hancock Investment

Management Services, LLC, and John Hancock Life Insurance Co. (U.S.A.)’s motion to vacate or

modify the court’s ex parte order permitting discovery and to quash or modify the subpoenas (#21)

is GRANTED in part. The definition of “relevant security” within both the proposed discovery

requests and 30(b)(6) proposed topics of examination shall be modified. The parties shall confer,

and no later than December 5, 2019, either agree on a revised definition or file a status report with

this court setting out any areas of disagreement. By that same date, the parties shall file a proposed

confidentiality order, or set out any areas of disagreement in a status report. The motion (#21) is

otherwise DENIED.



                                                      /s/ M. Page Kelley
                                                      M. PAGE KELLEY
                                                      United States Magistrate Judge


November 6, 2019




                                                 28
